MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00259-CR

                             ALYSSA PULLEN, Appellant

                                           V.
                          THE STATE OF TEXAS, Appellee

        Appeal from the County Criminal Court at Law No. 4 of Harris County.
                               (Tr. Ct. No. 1817849).

TO THE COUNTY CRIMINAL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 26th day of August 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on March 15, 2013. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered August 26, 2014.
              Panel consists of Justices Jennings, Bland, and Massengale.
              Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 24, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT